             Case 4:19-cv-00105-BSM Document 44 Filed 02/27/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


   JONATHAN JONES, Individually and on                                                 PLAINTIFF
   Behalf of All Others Similarly Situated


  vs.                                     No. 4:19-cv-105-BSM


   JHOOK INVESTMENTS, INC.,                                                       DEFENDANTS
   JEFF HOOKER and IVY HALL, INC.


         MOTION FOR LEAVE TO FILE REPLY TO PLAINTIFF’S RESPONSE
            TO MOTION TO DECERTIFY FLSA COLLECTIVE ACTION

        Come now the Defendants, JHook Investments, Inc., Jeff Hooker, and Ivy Hall, Inc.,

(“Defendants”), by and through their counsel, Gill Ragon Owen, P.A., and for their Motion for

Leave to File Reply, state as follows:

        1.       On February 10, 2020, Defendants filed a Motion to Decertify the Conditionally

Certified FLSA Collective Action. Dkt. # 37.

        2.       On February 24, 2020, Plaintiff filed a Response to Motion to Decertify FLSA

Collective Action. Dkt. # 42.

        3.       Defendants request leave to serve and file a reply brief to further support their

Motion and to allow it the opportunity to address the arguments raised in Plaintiff’s Response.

        4.       A copy of Defendants’ proposed reply brief is attached hereto as Exhibit 1.

        5.       If granted leave, Defendants will file its reply brief on or before March 4, 2020, or

as otherwise directed by the Court.

        6.       This motion is made in good faith and not for the purpose of delay.
          Case 4:19-cv-00105-BSM Document 44 Filed 02/27/20 Page 2 of 2



        WHEREFORE, Defendants, JHook Investments, Inc., Jeff Hooker, and Ivy Hall, Inc.,

respectfully request that the Court grant them leave to serve and file a reply in further support of

their Motion, and for all other relief to which it is entitled.

        Dated: February 27, 2020.



                                                Respectfully submitted,

                                                Danielle W. Owens
                                                Ark. Bar No. 2009192
                                                Dylan H. Potts
                                                Ark. Bar No. 2001258
                                                Attorneys for Defendants
                                                GILL RAGON OWEN, P.A.
                                                425 W. Capitol Avenue, Suite 3800
                                                Little Rock, Arkansas 72201
                                                (501) 376-3800
                                                (501) 372-3359 (fax)
                                                dowens@gill-law.com
                                                potts@gill-law.com
